IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Albert Battiste,                          :
                          Appellant       :
                                          :
                   v.                     :
                                          :
Borough of East McKeesport and            :
Ronald Bachner                            :         No. 111 C.D. 2013




                                      ORDER


             NOW, July 30, 2014, having considered appellee’s, Borough of East

McKeesport, application for panel reconsideration and en banc reargument, and

appellant’s answer in opposition thereto, the application is denied.



                                              _____________________________
                                              DAN PELLEGRINI,
                                              President Judge